Name: Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 No L 73 /24 Official Journal of the European Communities 21.3.77 COUNCIL REGULATION (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, of exportation should .be used as a basis for deter ­ mining prices within the Community ; Whereas provision should be made for the possibility of varying the amount df the refunds according to the destination of the products , since special conditions apply .to imports in certain countries of destination ; Whereas , to avoid distortions of competition, the administrative conditions to which transactions are suibject must be identical throughout the Community, Having regard /to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/ 77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables H , -and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 must be fixed in accordance with certain criteria which would make it possible to cover the difference between prices within the Community for products processed from fruit and vegetables .and prices ruling in international trade ; whereas to this end the supply situation and prices ifor products processed from fruit and vegetables within the Community and, also , the price situation in international trade must be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down general rules for fixing and granting export refunds on the products listed in Article 1 of Regulation .(EEC ) No 516/77 . Whereas , given the disparity between the prices at which produats processed from fruit and vegetables are offered , costs incurred in placing those products on the market must be taken into account if the difference between the prices in international trade and those ruling in the Community is to be covered ; Article 2 The following shall be taken into account when refunds are being fixed : ( a ) the existing situation and future trends with regard to :  iprices and availabilities on the Community market of products processed from fruit and vegetables ,  prices ruling in international trade ; ( b ) minimum marketing and transport costs from the Community markets to iports or other points of export in the Community, as well as costs incurred in placing the products on the markets of the countries of destination ; Whereas , if price trends are to be noted, prices must be determined in accordance with general principles ; whereas , to that end , prices on third country markets and offer prices at the Community frontier should be taken into account when prices in international trade are being determined ; whereas the ruling prices which appear most .favourable 'from the point of view (c ) the economic aspect of the proposed exports .(') See page 1 of this Official Journal . 21.3.77 Official Journal of the European Communities No L 73/25 2 . Where Article 4 applies, the refund shall be paid under the conditions laid down in paragraph 1 provided it is proved that the product has reached the destination for which (the refund was (fixed. Exceptions may be made to this rule in accordance with the procedure referred to in paragraph 3 , provided conditions are laid down which offer equivalent guarantees . 3 . Additional provisions may be adopted in accord ­ ance with the procedure laid down in Article 20 of Regulation (EEC ) No 516/77. Article 3 1 . When prices on the Community market are being determined, account sihiall be taken of the ruling prices which are most favourable from the point of view of exportation . 2. The following shall be taken into account when prices in international trade are being determined : (a ) prices ruling on third country markets ; (ib ) the most favourable iprtices in third countries of destination for 'third country imports ; ( c ) producer prices recorded in exporting third countries ; (d ) offer prices at the Community frontier. Article 4 Where the situation in internationial trade or the specific requirements of certain markets make this necessary, the refund for the Community on a given product rniay ibe varied acoording to -destination . Article 5 1 . The refund shall be ipaid upon proof :  that the products have been exported from the Community, an'd  that fhp products are af Community origin . Article 6 1 . Council Regulation (EEC) No 1426/71 of 2 July 1971 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (*), is hereby repealed . 2 . All references to the Regulation repealed by virtue of paragraph 1 shall be treated as references to this Regulation . Article 7 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1977 . For the Council The President J. SILKIN (*) OJ No L 151 , 7. 7. 1971 , p. 3 .